Citation Nr: 1041073	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an extension of a temporary total disability 
rating beyond March 1, 2005, for convalescence following right 
knee surgery in January 2005, under 38 C.F.R. § 4.30.  

2.  Entitlement to a rating higher than 20 percent for 
patellofemoral syndrome of the right knee with degenerative joint 
disease.  

3.  Entitlement to a restoration of a 20 percent rating for 
patellofemoral syndrome of the left knee with degenerative joint 
disease to include the issue of a rating higher than 10 percent 
for the left knee disability.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability.  

REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 3, 1989, to February 27, 1989.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in September 2005 and in February 2006 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In March 2007, the Veteran raised the claim of service connection 
for a right ankle disability, which is referred to the RO for 
appropriate action.  

The claim for a total disability rating for compensation based on 
individual unemployability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The right knee surgery in January 2005 did not require 
convalescence beyond March 1, 2005, as the evidence does not 
demonstrate severe postoperative residuals of the right knee 
after February 2005.






2.  For the period considered in this appeal, the patellofemoral 
syndrome of the right knee with degenerative joint disease is 
manifested by pain and flexion to 60 degrees and extension 
limited by 5 degrees without instability or subluxation.  

3.  By rating decision in May 2004, the RO granted a 20 percent 
disability rating for left knee patellofemoral syndrome with 
degenerative joint disease, effective November 1, 2001.

4.  Following a VA examination in May 2005, in a rating decision 
in September 2005, the RO proposed to reduce the 20 percent 
rating for the left knee disability; by a letter dated in 
September 2005, the RO notified the Veteran of the proposal to 
reduce the 20 percent rating, and enclosed the September 2005 
rating decision discussing the medical evidence reflecting 
improvement in the left knee disability.

5.  By a rating decision dated in February 2006, the RO 
implemented a reduction of the left knee disability rating from 
20 percent to 10 percent, effective May 1, 2006; notice of the 
reduction was mailed to the Veteran in February 2006.

6.  The medical evidence on which the 20 percent rating for left 
knee disability was awarded, when compared with the evidence 
received in connection with the rating reduction, and in 
consideration of post-reduction medical evidence, reflects an 
improvement in the service-connected left knee disability.

7.  For the period considered in this appeal, the patellofemoral 
syndrome of the left knee with degenerative joint disease was 
manifested by complaints of pain and limitation of flexion to 130 
degrees and extension is limited by 5 degrees without instability 
or subluxation.  







CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total disability 
rating beyond March 1, 2005, for convalescence following right 
knee surgery in January 2005, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.30 (2010).

2.  The criteria for a rating higher than 20 percent for 
patellofemoral syndrome of the right knee with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2010).

3.  The criteria for restoration of a 20 percent rating for 
patellofemoral syndrome of the left knee with degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

4.  The criteria for a rating higher than 10 percent for 
patellofemoral syndrome of the left knee with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).







On the claim for extension of a temporary total disability rating 
beyond March 1, 2005, for convalescence following right knee 
surgery in January 2005, in cases where a temporary total rating 
has been granted and an effective date has been assigned, the 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

On the claim for restoration of a 20 percent rating for the left 
knee disability, inasmuch as this case involves a rating 
reduction in addition to a rating increase, there are specific 
notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are 
applicable to reductions in ratings.  Under 38 C.F.R. § 3.105(e), 
when a reduction is anticipated, the beneficiary must be notified 
of the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed a 
period of at least 60 days to submit additional evidence to show 
that the rating should not be reduced.  After the allotted 
period, if no additional evidence has been submitted, final 
rating action will be taken and the rating will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining 
evidence which may be used in such determinations); see also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for 
review of evidence).  In this case, the procedures of 38 C.F.R. 
§ 3.105(e) have been fully complied with





On the claims for higher rating for the knee disabilities, the RO 
provided the Veteran pre-adjudicatory VCAA notice by letter, 
dated in April 2005.  The notice included the type of evidence 
needed to substantiate the claim for a higher rating for each of 
the knee disabilities, namely, evidence to show that the 
disability was worse and the effect the disability had on 
employment.  The Veteran was also notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  

As for content of the VCAA notice, the document complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of Dingess 
v. Nicholson, 19 Vet. App. 473, 484- 86 (2006) (notice of the 
elements of the claim, except for the provisions on the effective 
date of a claim and the degree of disability assignable); and of 
Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of a disability 
and the effect that worsening has on employment).

As for the notice of the degree of disability assignable and 
effective date of the claims, the claims for a higher rating are 
denied, no disability rating and effective date can be assigned 
as a matter of law.  Accordingly, there can be no possibility of 
any prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
for a personal hearing, but she declined a hearing.  The RO has 
obtained the Veteran's VA records.  The Veteran has submitted 
private records and statements in support of her claim.  She has 
not identified any other pertinent records for the RO to obtain 
on her behalf.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in May 2005 and December 2007.  
There is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Extension of a Temporary Total Rating for Convalescence 
Following Right Knee Surgery

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first day 
of the month following hospital discharge when treatment of a 
service-connected disability results in 


(1) surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  An extension of 1, 2, or 3 months beyond the initial 3 
months may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made, upon 
request.  38 C.F.R. § 4.30.

The Veteran asserts that an extension of the temporary total 
disability rating beyond March 1, 2005, for convalescence 
following right knee surgery in January 2005, is warranted based 
on the severity of her right knee condition.  

The Veteran's statements have been considered, but after review 
of the medical evidence of record, the Board finds that there is 
no basis upon which to grant an extension of the temporary total 
rating beyond March 1, 2005.  VA and private medical records do 
not indicate the presence of severe postoperative residuals of 
the right knee subsequent to March 1, 2005.  Rather, the records 
show that the Veteran did not have incompletely healed surgical 
wounds or therapeutic immobilization of the right knee joint or 
application of a body cast or the necessity for house confinement 
or for continued use of a wheelchair or crutches (regular weight-
bearing prohibited).  38 C.F.R. § 4.30.  

The Veteran underwent a right patellar tendon reconstruction at a 
private medical facility on January 25, 2005.  Nine days later, a 
follow-up clinic visit indicated that her incision was healing 
nicely without signs of infection.  Weightbearing was to be as 
tolerated, and she was to begin physical therapy.  On a private 
medical record dated March 11, 2005, from the Madigan Army 
Medical Center, it was noted that the Veteran's gait was within 
normal limits.  There was no indication of right knee 
immobilization or the need for house confinement or the 
requirement for use of a wheelchair or crutches with regular 
weight-bearing prohibited.  


While a complication of the convalescence involved 
hospitalization in February for three days to treat a pulmonary 
emboli, which was service-connected, there is no evidence, 
however, that the Veteran required convalescence under 38 C.F.R. 
§ 4.30, that is, demonstrated severe postoperative residuals of 
the right knee itself beyond February 2005.  

Accordingly, the preponderance of the evidence is against the 
extension of a temporary total convalescent rating beyond March 
1, 2005.  

II.  Higher Rating for Right Knee Disability

The Veteran asserts that a rating higher than 20 percent is 
warranted for her patellofemoral syndrome of the right knee with 
degenerative joint disease based on a worsening of her condition.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  


When evaluating limitation of motion, consideration is given to 
the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, weakened movement, excess fatigability, and pain 
on movement are factors to consider.  Under 38 C.F.R. § 4.59, 
with any form of arthritis, painful motion is a factor to be 
considered.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran filed a claim in March 2005 for a 
higher rating for the right knee disability.  She had undergone a 
right patellar tendon reconstruction in January 2005, after 
injuring her knee in a fall.  She was awarded a temporary total 
rating from January 25, 2005, to March 1, 2005, based on 
convalescence following the knee surgery.  Prior to the knee 
surgery and since March 1, 2005, the Veteran's right knee has 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of 
the tibia and fibula, where there is malunion, a 20 percent 
rating is assigned for moderate knee or ankle disability and a 30 
percent rating is assigned for marked knee or ankle disability.  
Where there is nonunion, with loose motion, requiring brace, a 40 
percent rating is assigned.  



Other applicable Diagnostic Codes for rating the knee pertain to 
degenerative arthritis and limitation of motion, which are 
addressed under the following Diagnostic Codes.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma established by X-ray findings is rated as degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code for 
the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 20 
percent disabling; and flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated as 10 
percent disabling; extension limited to 15 degrees is rated as 20 
percent disabling; extension limited to 20 degrees is rated as 30 
percent disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is rated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee under Diagnostic Codes 5003-5010 and for 
instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 
23-97 (July 1, 1997).  Separate ratings for each knee joint may 
also be assigned for both limitation of flexion and limitation of 
extension.  VAOPGCPREC 9-04 (September 17, 2004).


Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criteria for a 
10 percent rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating requires 
moderate recurrent subluxation or lateral instability.  A rating 
of 30 percent requires severe recurrent subluxation or lateral 
instability.

The pertinent evidence of record consists of private and VA 
records including reports of VA examination reports in May 2005, 
in September 2005, and in December 2007.

First, as to instability of the right knee, there was no 
objective evidence of ligamentous laxity noted on the VA 
examinations.  On each of the examinations, there was no evidence 
for instability.  In May 2005, McMurray's, anterior and posterior 
drawer's signs were negative.  In December 2007, ligament 
stability tests were all within normal limits.  Private and VA 
records also do not demonstrate that the Veteran's right knee 
disability was manifested by recurrent subluxation or lateral 
instability.  For the period considered in this appeal, the 
Veteran does not satisfy the criteria provided for a compensable 
rating under Diagnostic Code 5257.  

Second, as for o arthritis and limitation of motion of the right 
knee, the evidence clearly demonstrates degenerative joint 
disease by X-ray.  

As for limitation of flexion, all evaluations demonstrate 
significant restriction.  For example, at a VA examination in May 
2005, there was flexion to 80 degrees with pain occurring beyond 
60 degrees.  Repetitive range of motion testing increased the 
pain, and there was also evidence of fatigue, weakness, and lack 
of endurance following repetitive use; however, there was not a 
simultaneous decrease in further range of motion on repetition.  
A private record in October 2005 showed flexion to 110 degrees 
with pain.  In December 2006, a private physician, Dr. H., noted 
lost mobility such that flexion was to 85 degrees.  In January 
2007, flexion was to 90 degrees.  On VA examination in December 
2007, flexion was to 100 degrees with pain at 100 degrees.  


There was no additional limitation of flexion after repetitive 
use from fatigue, weakness, lack of endurance, and 
incoordination.  Under the criterion of Diagnostic Code 5260, the 
clinical findings, which demonstrate limitation of flexion to 60 
degrees, support a noncompensable rating, and no higher, even 
considering functional loss due to pain and painful movement, 
which was considered by VA examiners.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, on repeated examinations 
extension was described as full (i.e., to 0 degrees) or nearly 
so.  For example, at a VA examination in May 2005, there was 
extension to 0 degrees.  In October 2005, a private record 
indicated a 5 degree extension "lag".  In December 2006, a 
private physician, Dr. H., noted lost mobility such that 
extension was -5 degrees.  On VA examination in December 2007, 
extension was to 0 degrees without any pain or additional 
limitation of extension after repetitive use from fatigue, 
weakness, lack of endurance, and incoordination.  As the 
criterion under Diagnostic Code 5261 for a separate, 10 percent 
rating is extension limited to 10 degrees, and as extension is 
overall essentially normal or nearly so (i.e., no more than a 5 
degree limitation), the findings pertaining to extension do not 
more nearly approximate or equate to extension limited to 10 
degrees, even considering functional loss due to pain and painful 
movement, which was considered by VA examiners.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the absence of objective medical evidence of other separate 
and distinct manifestations of the service-connected right knee 
disability not contemplated in the current rating assignment, the 
Board finds no basis upon which to assign a higher or separate 
disability evaluation.  No other Diagnostic Codes are shown to be 
applicable based on the nature of the symptoms complained of by 
the Veteran and documented in the medical evidence of record.  
For example, a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258, is not in order because there is no objective evidence 
of dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the right knee joint.  Nor has there been 
removal of cartilage, for consideration of Code 5259.  


Also, there is no evidence of impairment of the tibia or fibula 
under Diagnostic Code 5262.   

For the reasons articulated above, the preponderance of the 
evidence is against the claim for a rating higher than 20 percent 
for the right knee disability.  38 U.S.C.A. § 5107(b).

III.  Restoration of a 20 Percent Rating for Left Knee 
Disability, 
Including Higher Rating for Left Knee Disability

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  

The effective date of the reduction will be the last day of the 
month in which a 60 day period from the date of notice to the 
Veteran of the final action expires.  38 C.F.R. § 3.105(e), 
(i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 20 to 10 
percent for left knee patellofemoral syndrome with degenerative 
joint disease were properly carried out by the RO.  

In September 2005, the RO notified the Veteran of a proposed 
rating reduction and sent him a copy of a September 2005 rating 
decision, wherein the proposed reduction (to 0 percent) was made.  
The RO also instructed the Veteran to submit within 60 days any 
additional evidence to show that his rating should not be 
reduced.  

The RO took final action to reduce the disability rating in a 
February 2006 rating decision, in which the rating was reduced 
from 20 percent to 10 percent (rather than to 0 percent as 
proposed), effective May 1, 2006.  The RO informed the Veteran of 
this decision by letter dated February 21, 2006.  Thus, the RO 
properly adhered to the procedural requirements under 38 C.F.R. § 
3.105(e) for reduction of the schedular disability rating from 20 
to 10 percent for the left knee disability.  The Veteran does not 
contend otherwise.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years, re-examinations disclosing improvement in 
disabilities will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Specifically, it is necessary to ascertain, based upon 
a review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).





In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.  

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must 
have continued for five years or more before the criteria in 
paragraphs (a) and (b) of that section become applicable.  Here, 
since the 20 percent rating was granted in May 2004, effective 
November 1, 2001, and reduced to 10 percent in February 2006, 
effective May 1, 2006, the 20 percent rating had not been in 
effect for the requisite five-year period of time as set forth at 
38 C.F.R. § 3.344(a) and (b).  Therefore, the provisions of 38 
C.F.R. § 3.344(a) and (b) are not directly applicable in this 
case.

In considering whether a reduction was warranted, the RO 
considered the criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257-5262.  This criteria was previously provided in 
this decision, in the section pertaining to the right knee 
disability, and thus will not be repeated in this section.  

Historically, service connection for patellofemoral syndrome of 
both knees was established effective in February 1989, and a 
noncompensable rating was assigned, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, based in part on a VA examination showing 
normal X-rays, stable ligaments, patellar crepitus, no effusion, 
and full range of motion.  The noncompensable rating was 
confirmed in a March 1996 rating decision.  

By a December 2002 rating decision, the bilateral knee disability 
evaluation was changed (increased) under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5260, as follows:  left knee patellofemoral 
syndrome with degenerative joint disease, rated as 10 percent 
disabling; and right knee patellofemoral syndrome with 
degenerative joint disease, rated as 10 percent disabling.  


The award was based, in part, on statements of the Veteran's 
private physician, Dr. S., dated in October 2002, noting the 
Veteran's knee pain, difficulty walking, and osteoarthritis of 
the knees; a VA record, dated in October 2002, showing patellar 
knee pain and cracking without edema or ligamentous laxity; and a 
VA examination in December 2002, which demonstrated early 
osteoarthritic changes by X-ray, abnormal gait from favoring the 
left lower extremity, tenderness with crepitus, and limitation of 
motion (0 degrees of extension to 100 degrees of flexion), 
without effusion, instability, or locking.  

The Veteran appealed the December 2002 rating decision, arguing 
for a higher rating for the knee disabilities, but she did not 
perfect her appeal with the filing of a substantive appeal, after 
a statement of the case was issued to her in May 2004.  Rather, 
in a May 2004 rating decision, the RO granted a 20 percent rating 
for the left knee patellofemoral syndrome with degenerative joint 
disease, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
moderate knee disability.  The increased rating was based on the 
December 2002 VA examination report as well as VA outpatient 
records and the following evidence added to the file.  

In private medical records, dated in July and October 2002, the 
Veteran complained of painful knees and intermittent giving out 
of the left knee.  The physician diagnosed chronic painful knees 
probably secondary to osteoarthritis.  In June 2003, the Veteran 
complained of more frequent episodes of pain, intermittent 
locking of the knees, and occasional swelling in the knees with 
increased activity.  Clinical findings of the left knee showed 
crepitus, tenderness, a slightly positive pivot shift test to 
suggest the anterior cruciate ligament was probably somewhat lax 
although it was intact (an MRI of the left knee in April 2003 
showed the ACL to be attenuated and expanded), and X-ray evidence 
of degenerative arthritis including lateral subluxation of both 
patellae.  The assessment was degenerative arthritis of the knees 
of moderate severity.  



The RO determined that the left knee disability was consistent 
with the 20 percent rating for moderate disability of the knee.  

In March 2005, the Veteran requested that her knee disabilities 
be re-evaluated.  She recounted how her right knee was injured in 
January 2005, requiring  knee surgery later in the month.  

At the time of a May 2005 VA examination, the Veteran complained 
of left knee pain twice a week.  She indicated that flare-ups 
were mild and occurred with any type of overuse, which was 
alleviated with residuals and pain medication.  She was able to 
ambulate without significant discomfort in the left knee, and she 
has not required any assistive device.  She also had not had any 
swelling or instability.  Flare-ups did not cause significant 
decrease in range of motion or significant limitations other than 
pain.  On examination, the left knee revealed no tenderness to 
palpation, and there was no crepitus, effusion, or instability.  
Range of motion was entirely normal (140 degrees of flexion and 0 
degrees of extension).  Repetitive range of motion testing did 
not cause discomfort, decreased range of motion, pain, fatigue, 
weakness, or lack of endurance.  The impression was left knee 
degenerative joint disease.  

Private records show that in March 2005 the Veteran's gait was 
within normal limits.  

In a September 2005 rating decision, the RO proposed to reduce 
the left knee disability rating based.  In a rating decision in 
February 2006, the RO effectuated the reduction from 20 percent 
to 10 percent.  

The Board finds that the evidence, as reflected above, supports 
the RO's decision to reduce the Veteran's left knee disability 
from 20 percent to 10 percent.  




The evidence relied upon to grant a 20 percent rating for the 
left knee disability showed that the knee was marked by an 
abnormal gait from favoring the left lower extremity, limitation 
of flexion to 100 degrees, frequent episodes of pain, occasional 
swelling, intermittent locking, crepitus, tenderness, suggestions 
of laxity, degenerative arthritis, and lateral subluxation of the 
patella.  However, the evidence of the private medical report of 
March 2005 and the VA examination report of May 2005, in 
particular, clearly demonstrate a different, improved disability 
picture.  For example, gait was within normal limits and the 
Veteran could ambulate without knee discomfort.  She denied 
swelling and instability, although overuse of the knee led to 
mild flare-ups.  Range of motion was normal, even upon repetitive 
motion and flare-ups.  In fact, there were no objective findings 
other than degenerative arthritis shown on the VA examination, 
which was conducted in a thorough manner and included 
consideration of the Veteran's complaints and findings.  The 
findings demonstrated improvement in the left knee disability and 
improvement in the Veteran's ability to function.   

A private record in April 2005 summarized the history of the 
Veteran's findings.  In October 2005, the Veteran had some left 
knee pain with an equivocal McMurray's test, yet the ligament 
testing was intact.  There was also full range of motion with 5+ 
strength.  In December 2006, there was slight loss of motion of 5 
degrees of extension and flexion was to 130 degrees.  In January 
2007, Dr. H. indicated that the Veteran had ongoing painful knees 
with some difficulty with locking of the left knee.  

On VA examination in December 2007, there was no objective 
evidence of edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement.  There was also no evidence 
of locking pain, genu recurvatum, or crepitus.  Range of motion 
was full at 0 degrees of extension and 140 degrees of flexion, 
and joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  All ligament stability tests were within normal limits, and 
the medial and lateral meniscus test of the left knee was within 
normal limits.  

In sum, the overall evidence reflects that improvement of the 
Veteran's left knee symptoms actually occurred between the VA 
examinations of December 2002 and May 2005.  Because the 
objective evidence shows actual improvement in the Veteran's left 
knee disability by the time of the May 2005 VA examination, the 
Board finds that restoration of the 20 percent rating for this 
disability is not warranted.  

The Board now turns to the question of whether a rating higher 
than 10 percent for the left knee disability is warranted.  The 
pertinent evidence in the file consists of private records and VA 
records including outpatient records and examination reports in 
May 2005, September 2005, and December 2007.

As for instability, there was no objective evidence of 
ligamentous laxity noted on the VA examinations.  In May 2005, 
the examiner stated that there was no instability.  In December 
2007, all ligament stability tests were within normal limits.  
Private and VA records also do not demonstrate that the Veteran's 
left knee disability is manifested by recurrent subluxation or 
lateral instability.  The Veteran has complained at times of 
giving out of the left knee.  While an MRI in April 2003 appeared 
to show some evidence of probable laxity of the ACL, and there 
appeared to be X-ray evidence in June 2003 of lateral subluxation 
of the patella, there was no objective, confirming evidence of 
recurrent subluxation or lateral instability on the ensuing 
evaluations over the years.  There was no instability at the time 
of the May 2005 VA examination.  In October 2005, the private 
medical records suggested a possible laxity, but the ligaments 
were intact.  There was no subluxation or instability at the time 
of the December 2007 VA examination.  For the period considered 
in this appeal, the Veteran does not satisfy the criteria 
provided for a compensable rating under Diagnostic Code 5257.  






Second, as to arthritis and limitation of motion of the left 
knee, the evidence clearly demonstrates degenerative joint 
disease is present, as confirmed by X-ray.  

As for limitation of flexion, nearly all evaluations demonstrate 
normal flexion of the left knee.  For example, at a VA 
examination in May 2005, there was flexion to 140 degrees, and 
repetitive range of motion testing did not cause decreased range 
of motion, pain, fatigue, weakness, or lack of endurance.  A 
private record in October 2005 noted full range of motion.  In 
December 2006, a private physician, Dr. H., noted slight loss of 
flexion to 130 degrees.  In December 2007 on VA examination, 
there was flexion to 140 degrees without additional limitation 
caused by pain, fatigue, weakness, lack of endurance, and 
incoordination.  Under the criterion of Diagnostic Code 5260, the 
clinical findings, which demonstrate limitation of flexion to no 
less than 130 degrees, support a noncompensable rating, and no 
higher, even considering functional loss due to pain and painful 
movement, which was considered by VA examiners.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, on repeated examinations 
extension was described as full (i.e., to 0 degrees) or nearly 
so.  For example, at a VA examination in May 2005, there was 
extension to 0 degrees.  In October 2005, a private medical 
record indicated full range of motion.  In December 2006, a 
private physician, Dr. H., noted lost mobility such that 
extension was limited by 5 degrees.  In December 2007 on VA 
examination, extension was to 0 degrees without any noted pain or 
additional limitations of extension after repetitive use from 
fatigue, weakness, lack of endurance, and incoordination.  As the 
criterion under Diagnostic Code 5261 for a separate, 10 percent 
rating is extension limited to 10 degrees, and as extension is 
overall essentially normal or nearly so (i.e., no more than a 5 
degree limitation), the findings pertaining to extension do not 
more nearly approximate or equate to extension limited to 10 
degrees, even considering functional loss due to pain and painful 
movement, which was considered by VA examiners.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).


In the absence of objective medical evidence of other separate 
and distinct manifestations of the service-connected left knee 
disability not contemplated in the current rating assignment, the 
Board finds no basis upon which to assign a higher or separate 
disability evaluation.    

Under Diagnostic Code 5258, frequent episodes of "locking," 
pain, and effusion into the joint due to a dislocated cartilage 
warrants a maximum 20 percent rating.  While private records in 
October 2005 suggested a possible meniscal tear, there was no 
objective confirmation of such an injury.  The Veteran has 
complained off and on of locking of the left knee, as noted by 
Dr. H. in January 2007, and she has attributed her fall resulting 
in a right knee patellar tendon rupture in January 2005 to the 
locking of her left knee.  Nevertheless, there is no objective 
evidence to substantiate frequent episodes of "locking," pain, 
and effusion into the left knee joint.  Thus, a higher rating 
under Diagnostic Code 5258 is not warranted.  

Also as there is no evidence of impairment of the tibia or 
fibula, a rating under Diagnostic Code 5262 is not warranted.    

For the reasons articulated above, the preponderance of the 
evidence is against the claim for a rating higher than 10 percent 
for the left knee disability.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.





The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service- 
connected disability is inadequate. There must be a comparison 
between the level of severity and symptomatology of the service- 
connected disability with the established criteria. If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability level and symptomatology. As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An extension of a temporary total disability rating beyond March 
1, 2005, for convalescence following right knee surgery in 
January 2005, under 38 C.F.R. § 4.30, is denied.  

A rating higher than 20 percent for patellofemoral syndrome of 
the right knee with degenerative joint disease is denied.  

Restoration of a 20 percent rating for patellofemoral syndrome of 
the left knee with degenerative joint disease is denied.  

A rating higher than 10 percent for the patellofemoral syndrome 
of the left knee with degenerative joint disease is denied.  




REMAND

A claim for a total disability rating for compensation based on 
individual unemployability was raised by the Veteran's 
representative in October 2010.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims held that a request for a total disability rating for 
compensation based on individual unemployability (either stated 
or implied by a fair reading of the claim or of the evidence of 
record) is not a separate claim for benefits, but part of the 
claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to 
notify and the duty to assist on the claim 
for a total disability rating for 
compensation based on individual 
unemployability.

2.  After the development has been 
completed, adjudicate the claim for a total 
disability rating for compensation based on 
individual unemployability, and, if 
applicable, an extraschedular rating.  If 
the benefit sought remains denied, furnish 
the Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


